         Case 1:19-cv-09757-AKH Document 13 Filed 01/28/20 Page 1 of 1
                                          .S. Department of Justice
                  :socSDNY
                   OCUMENT                            nited States Attorney
                 ELECTRONI CAL                        outhern District of New York
                                                       Chambers Street
                 DOC#:                                ew York, New York 10007
                 DATEF-IL-E-D:-\-+
                                ( 2-!t:
                                  ~ /+·IJ..b
                                        - z.o-
VIA ECF
Hon. Alvin K. Hellerstein
United States District Judge
United States District Court
500 Pearl Street
New York, New York l 0007

       Re:     Mazarine Agency, Inc. v. Barr, et al., No.     ., , (~v~
                                                            19m           57
                                                                   ft.• , ,
                                                                            ~

Dear Judge Hellerstein:                                                         \-   J.I • .).I
        This Office represents the government in this action in which plaintiff seeks to challenge
a decision made by U.S. Citizenship and Immigration Services ("USCIS") on its Petition for
Non immigrant Worker (Form 1-129). On behalf of the government, I write respectfully to
request that the initial conference scheduled for February 7, 2020 be adjourned to a date at least
one week after March 13, 2020, the date the government's response to the complaint is due.

        By way of background, on December 26, 2019, USCIS reopened the decision on
plaintiffs Form I-129 and issued a notice requesting that the plaintiff provide additional
information by January 28, 2020. In light of the reopening, on January 7, 2020, this Office
requested that the deadline to respond to the complaint be extended to March 13, 2020, in order
to provide time for plaintiff to submit the additional information and then for USCIS to issue a
new decision in this case. See ECF No. 10. On January 7, 2020, this Court granted that request.
See ECF No. 11.

        The adjournment of the initial conference is respectfully requested because the
government still anticipates that a new decision will be rendered by March 13, 2020, at which
time the parties will confer on how to proceed in this litigation. This is the government' s first
request for an adjournment of the initial conference. Plaintiffs counsel consents to this request.
I thank the Court for its consideration of this letter.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:    s/ Simon Nakaiima
                                                     SIMON NAKAJIMA
                                                     Special Assistant United States Attorney
                                                     Telephone: (212) 637-2770
                                                     Facsimile: (212) 637-2786
                                                     E-mail: simon.nakaj ima@usdoj.gov

cc: Counsel of record (via ECF)
